MEMORANDUM OPINION
                                        No. 04-12-00201-CV

                 CITY OF SAN ANTONIO PARKS AND RECREATION DEPT.,
                                      Appellant

                                                 v.

                                         Joann CARREON,
                                              Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-01232
                        Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 6, 2012

DISMISSED

           The appellant has filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                      PER CURIAM